 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7   _______________________________________
                                            )
 8   PORTCAAN UNIPESSOAL LDA,               )
                                            )                   Case No. MC19-0017SL
 9                         Plaintiff,       )
                v.                          )
10                                          )                   ORDER GRANTING MOTION TO
     ROBERT H. JOHNSON,                     )                   WITHDRAW
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   WELLS FARGO BANK, N.A.,                )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          This matter comes before the Court on Paul A. Barrera’s motion to withdraw as counsel
17   of record for plaintiff PORTCAAN Unipessoal Lda. Dkt. # 5. Plaintiff does not oppose the
18   withdrawal. The Clerk of Court is directed to terminate counsel’s participation in this case on
19   behalf of PORTCAAN Unipessoal Lda. and to add plaintiff’s address and contact information to
20   the docket:
21          PORTCAAN Unipessoal Lda.
            c/o Fode Camara
22
            15723 40th Ave. W., Apt. F207
23          Lynnwood, WA 98087
24          425-830-4561
25   A copy of this order shall be sent to plaintiff at that address.
26


     ORDER GRANTING MOTION TO WITHDRAW
 1         PORTCAAN Unipessoal Lda. has been and is hereby advised that a business entity, other
 2   than a sole proprietorship, must be represented by counsel in federal litigation PORTCAAN
 3   Unipessoal Lda. shall have twenty days from the date of this Order in which to retain new
 4   counsel. If a timely notice of appearance is not filed, PORTCAAN Unipessoal Lda.’s claims will
 5   be dismissed and the writ of garnishment and this miscellaneous matter will be terminated.
 6
           Dated this 21st day of May, 2019.
 7
 8                                             A
 9                                             Robert S. Lasnik
                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER GRANTING MOTION TO WITHDRAW              -2-
